DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS’ 04/16/2019, 01/28/2020, 07/14/2020, have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verdooner (US 20110234977) hereto after referred to as D1.

With regard to claim 1, D1 teaches a method for automatedly aligning, in at least Fig. 2, [0027], [0029] and [0057];  a stand (270) for a microscope (260), wherein the stand (270) comprises a controllable positioning means (280) for positioning the microscope ([0057]; swing) and a controllable orienting means (230) for orienting the microscope ([0057]; tilt), the method comprising the steps of: a) defining a target point ([0047]; fixation target) to be observed by the microscope (260), wherein the target point ([0047]; fixation target) is located within a coordinate range accessible by the stand (270); b) stabilizing the microscope (260) at a user determined position in an automated manner using the controllable positioning means ([0057]; swing) of the stand; and c) adjusting an orientation of the microscope ([0057]; tilt) at the user determined position to the defined target point ([0047]; fixation target) in an automated manner using the controllable orienting means ([0057]; tilt) of the stand.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least figure 2, wherein adjusting the orientation of the microscope (260) to the target point ([0047]; fixation target) in the step c) comprises orienting the microscope ([0057]; tilt) such that the target point is located along an optical axis of the microscope ([0027], [0029] and [0057]).



With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), wherein the steps b) and c) are carried out at least partially simultaneously.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), wherein the step b) is carried out before the step c).

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), wherein the step c) is carried out before the step b).



With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least [0047]; wherein the microscope (260) is arranged by the user at the user determined position (specific position).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least [0047]; wherein the target point (fixation target) is defined on the basis of a user input ([0027]; user to align) and/or on the basis of provided object data and/or by determining and saving a focus point (fixation target) to which the microscope (260) is focused when a predetermined user input is provided.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), wherein at least the steps b) and c) are carried out automatedly in a continuous manner.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), wherein at least the steps b) and c) are carried out in response to a user input (user to align) requesting a re-alignment of the microscope (260) to the target point (fixation target).

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), to carry out a control unit, (150/246) for a stand (270) for a microscope (260), wherein the control unit is configured to cause the stand (270) ([0059]).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method for aligning a microscope, in at least ([0027], [0029] and [0057]), to carry out a computer readable media storage, in at least [0059], and[0079]; having a 

With regard to claim 14, D1 teaches a stand, in at least figure 2, for a microscope (260) for automatedly aligning ([0027], [0029] and [0057]), the microscope (260) to a target point ([0047]; target fixation), the stand (270) comprising: controllable positioning means (280) for positioning the microscope ([0057]; swing) with respect to an object to be observed with the microscope (260); controllable orienting means (230) for orienting the microscope ([0057]; tilt) with respect to the object; and a control unit (246) configured to: a) define a target point ([0047]; fixation target) to be observed by the microscope (260), wherein the target point ([0047]; fixation target) is located within a coordinate range accessible by the stand (270); b) stabilize the microscope (260) at a user determined position in an automated manner using the controllable positioning means (280) of the stand (270); and c) adjust an orientation of the microscope (260) at the user determined position to the target point ([0047]; fixation target) in an automated manner using the controllable orienting means (246) of the stand (270).

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches a microscope, in at least ([0027], [0029] and [0057]) wherein the control unit (150/246) is further configured to adjust a focus parameter of the microscope to focus the microscope to the target point ([0024]; sharper focus).


With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches a microscope, in at least figure 2, wherein the microscope assembly (260) is configured to automatedly control a focusing parameter of the microscope ([0027], [0029] and [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872